Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to a communication received 5/3/2021 and 6/14/2021, which amends claims 1, 5-6, 21, 26, 28, 31-32 and 37, and is hereby acknowledged.
Claims 1, 4-6, 8, 11-15, 18-24, 26-29 and 31-37 are pending in this application.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Christopher Lewis Reg. No. 79031 on June 15, 2021. 

Claims 1, 5-6, 21, 26, 37 have been amended, as follows: 
Claim 1. (Currently Amended)  A method comprising: 
installing and operating a first lower-tier system monitoring component to monitor a first plurality of computing devices within an information technology environment; 

providing to a user, first entity-level metrics for each of the first plurality of computing devices in response to a first search query received from the user, wherein the first lower-tier system monitoring component receives and executes the first search query and provides the first entity-level metrics to the user in response to the first search query;
providing to the user, second entity-level metrics for each of the second plurality of computing devices in response to a second search query received from the user, wherein the second lower-tier system monitoring component receives and executes the second search query and provides the second entity-level metrics to the user in response to the second search query;
after installing the first and second lower-tier system monitoring components and operating the first and second lower-tier system monitoring components for a period of time, installing a higher-tier system monitoring component to monitor a third plurality of computing devices within the information technology environment, wherein the third plurality of computing devices includes at least one of the first plurality of computing devices, at least one of the second plurality of computing devices, and at least one additional computing device, wherein the higher-tier system monitoring component receives third entity-level metrics for the at least one of the first plurality of computing devices from the first lower-tier system monitoring component, fourth entity-level metrics for the at least one of the second plurality of computing devices from the second lower-, wherein the higher-tier system monitoring component and the first lower-tier system monitoring component share at least one search head and at least one indexer, wherein the at least one search head is configured to process the first search query and a third search query received from a user, wherein the at least one indexer is configured to search at least one data store in response to the first search query and the third search query; and
providing to the user, system-level metrics in response to [[a]] the third search query received from the user, wherein the higher-tier system monitoring component receives and executes the third search query and provides the system-level metrics to the user in response to the third search query, and wherein the system-level metrics are based on a combination of the third entity-level metrics, the fourth entity-level metrics, and the fifth entity-level metrics.

Claim 5. (Currently Amended)  The method of Claim 1, wherein the higher-tier system monitoring component and the first and the second lower-tier system monitoring components are installed on [[a]] the at least one  search head, wherein the  at least one search head is configured to process and execute the first search query, the second search query, and the third search query on data stored in a plurality of distributed data stores. 

Claim 6. (Currently Amended)  The method of Claim 1, wherein the at least one search head is configured to process the first search query and the third search query on data stored in a plurality of distributed data stores . 

Claim 21. (Currently Amended)  A system comprising: 
a data store including computer-executable instructions; and
one or more processors configured to:
install and operate a first lower-tier system monitoring component to monitor a first plurality of computing devices within an information technology environment; 
install and operate a second lower-tier system monitoring component to monitor a second plurality of computing devices within the information technology environment;
provide to a user, first entity-level metrics for each of the first plurality of computing devices in response to a first search query received from the user, wherein the first lower-tier system monitoring component receives and executes the first search query and provides the first entity-level metrics to the user in response to the first search query;
provide to the user, second entity-level metrics for each of the second plurality of computing devices in response to a second search query received from the user, wherein the second lower-tier system monitoring component receives and executes the second search query and provides the second entity-level metrics to the user in response to the second search query;
, wherein the higher-tier system monitoring component and the first lower-tier system monitoring component share at least one search head and at least one indexer, wherein the at least one search head is configured to process the first search query and a third search query received from a user, wherein the at least one indexer is configured to search at least one data store in response to the first search query and the third search query; and
provide to the user, system-level metrics in response to [[a]] the third search query received from the user, wherein the higher-tier system monitoring component receives and executes the third search query and provides the system-level metrics to the user in response to the third search query , and wherein the system-level metrics are based on a combination of the third entity-level metrics, the fourth entity-level metrics, and the fifth entity-level metrics.

Claim 26. (Currently Amended)  Non-transitory computer-readable media including computer-executable instructions that, when executed by a computing system, cause the computing system to: 
install and operate a first lower-tier system monitoring component to monitor a first plurality of computing devices within an information technology environment;
install and operate a second lower-tier system monitoring component to monitor a second plurality of computing devices within the information technology environment;
provide to a user, first entity-level metrics for each of the first plurality of computing devices in response to a first search query received from the user, wherein the first lower-tier system monitoring component receives and executes the first search query and provides the first entity-level metrics to the user in response to the first search query;
provide to the user, second entity-level metrics for each of the second plurality of computing devices in response to a second search query received from the user, wherein the second lower-tier system monitoring component receives and executes the second search query and provides the second entity-level metrics to the user in response to the second search query;
after installing the first and second lower-tier system monitoring components and operating the first and second lower-tier system monitoring components for a period of time, install a higher-tier system monitoring component to monitor a third plurality of computing devices within the information technology environment, wherein the third plurality of computing devices includes at least one of the first plurality of computing , wherein the higher-tier system monitoring component and the first lower-tier system monitoring component share at least one search head and at least one indexer, wherein the at least one search head is configured to process the first search query and a third search query received from a user, wherein the at least one indexer is configured to search at least one data store in response to the first search query and the third search query; and
provide to the user, system-level metrics in response to [[a]] the third search query received from the user, wherein the higher-tier system monitoring component receives and executes the third search query and provides the system-level metrics to the user in response to the third search query , and wherein the system-level metrics are based on a combination of the third entity-level metrics, the fourth entity-level metrics, and the fifth entity-level metrics.

Claim 37. (Currently Amended)  The method of Claim 1, wherein the first lower-tier system monitoring component comprises [[a]] the at least one search head and [[an]] the at least one indexer, and
wherein the higher-tier system monitoring component comprises a plurality of indexers and a plurality of search heads, wherein the plurality of indexers includes the at least one indexer and the plurality of search heads includes the at least one search head. 

Response to Arguments
The prior rejection of claim 32 under 35 U.S.C. 112(a) and claims 1, 4-6, 8, 11-15, 18-24, 26-29 and 31-37 under 35 U.S.C. 103 is hereby withdrawn in view of the applicant’s claim amendments and arguments.

Allowable Subject Matter
	Claims 1, 4-6, 8, 11-15, 18-24, 26-29 and 31-37 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered, as such the reasons for allowance are in all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458